Citation Nr: 0419467	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-21 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for rhabdomyolysis, 
currently evaluated as        30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May to August 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1998 rating action that denied a rating in excess 
of 30 percent for rhabdomyolysis.  A Notice of Disagreement 
was received in May 1999, and a Statement of the Case (SOC) 
was issued in July 1999.  A Substantive Appeal was received 
in October 1999.  Supplemental SOCs (SSOCs) were issued in 
August and December 2002.

In September 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  The RO continued the denial of a rating in 
excess of 30 percent for rhabdomyolysis (as reflected in a 
February 2004 SSOC), and returned the claims file to the 
Board.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action on his part is required. 


REMAND

Unfortunately, the Board's review of the record reveals that 
another remand of this matter is warranted, even though it 
will, regrettably, further delay a final decision on the 
claim on appeal.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that a claimant adequately identifies to VA 
and authorizes it to obtain.  See 38 U.S.C.A    § 
5103A(a),(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).   

This matter was previously remanded to the RO in September 
2003 for further development of the evidence, to include 
obtaining and associating with the claims file all pertinent 
outstanding medical records.  In this regard, the record 
disclosed medical treatment and evaluation of the veteran at 
Carilion Internal Medicine, Radford, Virginia, and 
Neurosurgery Inc., Roanoke, Virginia.  Although the Board 
directed the RO to obtain and associate with the claims file 
all pertinent outstanding medical records from Carilion and 
Neurosurgery, as well as undertake efforts to obtain any 
other pertinent outstanding medical records from any 
source(s) identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159, a review of the claims file 
reflects that no records or responses from Carilion or 
Neurosurgery were obtained.  In view of the prior remand, and 
because due process of law requires adjudication of the claim 
in light of all pertinent outstanding medical records, 
another remand is thus required.

On remand, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103 (West 2002); 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also request the veteran to submit all evidence in his 
possession.  After providing the required notice, the RO 
should obtain any additional evidence for which he provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for further medical 
examination and opinion, if appropriate) prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran to provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
sign and submit forms authorizing the 
release to the VA of all records of his 
medical treatment and evaluation for 
muscular disorders including 
rhabdomyolysis by Carilion Internal 
Medicine (to include all clinical records 
of Michael K. Conatser, M.D.), 200 Eighth 
Street, Radford, Virginia 24141-2499, and 
Neurosurgery Inc. (to include all 
clinical records of Ralph O. Dunker, Jr., 
M.D., John A. Feldenzer, M.D., and 
Michael Kelly, D.O.), 1030 South 
Jefferson Street, Suite 106, Roanoke, 
Virginia 24016.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for 
further examination and opinion, if 
appropriate) has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  
 
6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


